DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "cryptomodule comprising a cryptomodule memory comprising instructions to implement" in Claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 limitations "cryptomodule comprising a cryptomodule memory comprising instructions to implement" invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states, "calculating an intermediate integrity code li and storing it...the intermediate integrity code l1...the intermediate integrity code li.”
The “intermediate integrity code l1” is not consistent with the other mentions of the “intermediate integrity code li.”  Correction is required.

Claim 1 use of the clause “if” presents a situation where this clause may never happen and thus the limitations following the “if” clause would never happen.  This is in reference specifically to the limitation, "if the integrity of the encrypted message is verified:"  Correction is required.

Allowable Subject Matter
Claims 1-13 would be in condition for allowance if the 112(b) rejections were obviated.   
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1, 8, 11, and 13, the closest prior art of record, DWORKIN, M., "Recommendation for Block Cipher Mode of Operation: Galois/Counter Mode (GCM) and GMAC," NIST Special Publication 800-38D, National Institute of Standards and Technology, November 2007, XP055537161, 39 pages., Murray (US 20160277373 A1) teaches A method for verification of integrity and decryption of an encrypted message comprising a plurality of ordered data blocks Bi for i ranging from 1 to N, N being strictly greater than 1, the encrypted message being stored in a memory of a terminal, said terminal comprising a cryptomodule including a cryptomodule memory, the method comprising the following steps carried out by the cryptomodule: - storing or activating, in the cryptomodule memory, an integrity key Cl specific to the encrypted message; - generating a verification key CV and storing it in the cryptomodule memory; - for each data block Bi: o storing the data block Bi in the cryptomodule memory.
However, the references do not explicitly teach nor suggest in detail, calculating an initial integrity code 10 using the integrity key Cl and storing it in the cryptomodule memory; o calculating an intermediate integrity code Ii and storing it in the cryptomodule memory: if the data block Bi is the first data block 81 of the encrypted message, the intermediate integrity code 11 is calculated using the integrity key Cl, the first data block 81 and the initial integrity code 10; if not, the intermediate integrity code Ii is calculated using the integrity key Cl, the data block Bi and the intermediate integrity code li-1 of the data block Bi-1 preceding the data block Bi in the encrypted message; o generating an authentication code Ai of the data block Bi using the verification key CV, the authentication code Ai depending on the row i of the data block Bi, and transmitting it to the terminal; o deleting the data block Bi from the cryptomodule memory; - analyzing a final integrity code In corresponding to the intermediate integrity code In of the last data block Bn of the encrypted message to verify the integrity of the encrypted message; - if the integrity of the encrypted message is verified: o storing or activating, in the cryptomodule memory, a decryption key CD specific to the encrypted message; o for each data block Bi of the encrypted message: storing the data block Bi in the cryptomodule memory; receiving from the terminal the authentication code of the data block Bi and verifying the authenticity and the row i of the data block Bi using its authentication code Ai; If the authenticity and the row i of the data block Bi are verified, decrypting the data block Bi using the decryption key CD and transmitting it to the terminal for storing it in the memory of the terminal; deleting the encrypted data block Bi and the decrypted data block Di from the cryptomodule memory in view of other limitations of the intervening claims.
Thus the prior arts of record taking singly or in combination do not teach or suggest the above-stated limitations taking wholly in combination with all the elements of each independent claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923. The examiner can normally be reached M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J STEINLE/Primary Examiner, Art Unit 2497